Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et. Al. (CN 108558874 A hereinafter Zhou) and further in view of Shin et. Al. (US 20190181354 A1 hereinafter Shin).

	Regarding claim 1, Zhou teaches in molecule HT40 or HT42 with associated text a light out-coupling material (the material is to be used in an OLED so that it would be suitable for transmitting light towards the exterior of the device and so would be capable of acting as a light out-coupling material) comprising the following general structural formula: 

    PNG
    media_image1.png
    280
    400
    media_image1.png
    Greyscale
 
or

    PNG
    media_image2.png
    254
    400
    media_image2.png
    Greyscale

wherein a group R1 and a group R2 each comprises one of an aromatic group (see molecule above HT40 or HT42 from page 22 or for example).  
	Zhou does not specify the following general structural formula: 
    PNG
    media_image3.png
    77
    326
    media_image3.png
    Greyscale
 
as the molecule of Zhou differs in that the naphthalene molecule has a different orientation with respect to the phenanthroline.

	Shin teaches in paragraphs [0012]-[0014] a molecule (paragraph [0012]) 
    PNG
    media_image4.png
    120
    187
    media_image4.png
    Greyscale
similar to that of Zhou wherein a naphthalene molecule is arranged with respect to a phenanthroline similarly to that of Zhou or a naphthalene molecule is arranged with respect to a phenanthroline similarly to the claimed molecule (paragraph [0114])

    PNG
    media_image5.png
    77
    215
    media_image5.png
    Greyscale

So that by substituting the naphthalene as claimed into the structural formula of Zhou the general structural formula: would be represented by
 
    PNG
    media_image3.png
    77
    326
    media_image3.png
    Greyscale
 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Naphthalene arrangement of Shin into the general formula of Zhou because one of ordinary skill in the art at the time of the invention would have been motivated to look to analogous art teaching alternative suitable or useful arrangements for the naphthalene molecule, art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07.

	Regarding claim 2, Zhou teaches the optical out-coupling material according to claim 1.
Zhou does not specify the group R1 comprises one of the following structural formulas: 
    PNG
    media_image6.png
    522
    670
    media_image6.png
    Greyscale
 Page 2 of 7Appl. No. 16/625,322 Amdt. dated March 15, 2022 Reply to Office Action of February 2, 2022 
    PNG
    media_image7.png
    145
    646
    media_image7.png
    Greyscale
, however Zhou teaches R1 comprises HT42
 
    PNG
    media_image8.png
    109
    125
    media_image8.png
    Greyscale

and that this is an example of a general formula (page 10, paragraph [0010])

    PNG
    media_image9.png
    172
    133
    media_image9.png
    Greyscale

where Z3 and Z4 can be C1 alkyl so that Zhou envisions making R2 (page 10 paragraph [0011])

    PNG
    media_image10.png
    121
    136
    media_image10.png
    Greyscale

as claimed.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the claimed molecule as envisioned by Zhou in the general formula of Zhou because it would have been obvious to one of ordinary skill in the art, in view of the teachings of Zhou, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007).




Regarding claim 3, Zhou teaches the optical out-coupling material according to claim 1 wherein the group R2 comprises

    PNG
    media_image11.png
    49
    79
    media_image11.png
    Greyscale
.
(see R2 in molecule HT40 above).

Response to Arguments

Applicant's arguments filed 05/13/3033 have been fully considered but they are not persuasive. Regarding the arguments on page 6-7 Zhou in view of Shin teaches the claimed outcoupling material as discussed in the rejection of claim 1 the material is to be used in an OLED so that it would be suitable for transmitting light towards the exterior of the device and so would be capable of acting as a light out-coupling material. The claim would only require that the material is an out coupling material and so that outcoupling would merely be the intended use of the material, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim, and the claim would not specifically require that it is actually used in an outcoupling layer of an OLED. Furthermore applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation outcoupling is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding the arguments on page 7-8 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the material has any particular index of refraction, the thickness of an outcoupling layer or that the material is not capable of use in a transport layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner notes that applicant could amend claim 1 for example to include limitations similar to those of claim 9 to specify the outcoupling layer is used in an outcoupling layer and amend the remaining claims to be consistent therewith to overcome the previous rejection. While claim 9 has been withdrawn by including the limitation of claim 9 in claim 1 the resulting claims 1-3 would require all the specific R groups of Group I and therefore be part of the elected Group. Examiner further notes that such an amendment would require further search and consideration.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897